Citation Nr: 0213906	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-18 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a 
service connected corneal ulcer as a residual of keratitis of 
the left eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service to include periods of service 
during World War II and the Korean Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in June 
2001, but was remanded for additional development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for additional consideration.  

The record indicates that the evaluation for the veteran's 
left eye disability was increased from 10 percent to 50 
percent in a May 2002 rating decision issued after the 
development ordered by the June 2001 remand had been 
completed.  The veteran has not indicated that he is 
satisfied with this evaluation.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, this matter remains on 
appeal. 


FINDINGS OF FACT

1.  The veteran's best corrected visual acuity for the left 
eye is 20/50.  

2.  The veteran has average concentric contraction of the 
field of vision of the left eye of 20 degrees.




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for a service connected corneal ulcer as a residual 
of keratitis of the left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Code 6001, 6079, 6080 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation currently assigned 
to his corneal ulcer as a residual of keratitis of the left 
eye is inadequate to reflect its current level of severity.  
The veteran notes that his eye problems make it difficult for 
him to read, and that he is unable to drive.  He also 
experiences blurred vision.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating code governing the evaluation of his 
disability, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  A December 2001 VA letter to the 
veteran explained what evidence was needed in his claim, 
informed the veteran what evidence it was his responsibility 
to provide, and provided the veteran with an opportunity to 
submit authorization forms for VA to assist him in obtaining 
evidence.  The May 2002 Supplemental Statement of the Case 
contained the provisions of the VCAA.  The VA has obtained 
all VA and private medical records that have been identified 
by the veteran, and has afforded him a recent eye examination 
in conjunction with his claim.  The Board must conclude that 
the duties to notify and assist have been completed.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Any "error" to the veteran resulting from this 
decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

The record shows that entitlement to service connection for a 
healed corneal ulcer of the left eye was established in a 
November 1952 rating decision.  A zero percent evaluation was 
assigned for this disability, effective from September 1952.  
The diagnosis of this disability was changed to a corneal 
ulcer of the left eye secondary to keratitis in a September 
1953 rating decision, and the evaluation was increased to 20 
percent, effective from August 1953.  The evaluation was 
decreased to 10 percent in a May 1959 rating decision.  The 
10 percent evaluation remained in effect until a May 2002 
rating decision issued during the course of the current 
appeal increased the evaluation to 50 percent.  

The veteran's disability has been evaluated under the rating 
code for keratitis.  This states that keratitis is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent is to be assigned during active pathology.  
38 C.F.R. § 4.84a, Code 6001.  

At this juncture, the Board notes that the issue currently on 
appeal involves only the veteran's service connected corneal 
ulcer of the left eye as a residual of keratitis.  The right 
eye is not service connected for a corneal ulcer as a 
residual of keratitis.  Although the veteran is also service 
connected for bilateral exophoria and diplopia with a zero 
percent evaluation, the evaluation for this disability is not 
at issue.  To calculate the appropriate disability rating for 
loss of central vision when impairment in only one eye is 
service-connected, the other, nonservice-connected, eye is 
assumed to have normal visual acuity, unless that nonservice-
connected eye is blind.  See Villano v. Brown, 10 Vet. App. 
248, 250 (1997).  Compensation is payable for the combination 
of service-connected and nonservice-connected eye 
disabilities only where there is blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability.  38 
C.F.R. § 3.383(a) (2001).  Therefore, as the evidence 
demonstrates the veteran is not blind in his right eye, only 
the findings in regard to the left eye are relevant for the 
purposes of this decision.  

The Evidence

The veteran was afforded a VA visual examination in July 
1997.  He had a history of cataract surgery of the left eye 
in 1996.  The veteran's major problem was double vision.  His 
left eye could be corrected to 20/20.  The assessment was 
diplopia, intermittent exotropia, and right hypertropia, 
pseudophakia of both eyes, and a history of ocular 
tuberculosis.  A Goldman Perimeter Chart dated August 1997 is 
included with this examination report.  However, the report 
failed to provide the requisite medical findings required to 
rate this disability under Rating Code 6080.  The Board 
itself may not interpret the Goldmann visual field charts, as 
to do so would constitute an unsubstantiated medical 
conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

A May 1998 letter from the veteran's private doctor shows 
that the veteran was seen for complaints of photosensitivity 
and diplopia.  He was noted to have a history of cataract 
extraction of the left eye in 1996.  He apparently had a 
history of infection of the left eye more than the right eye, 
which by his report was secondary to tuberculosis.  On 
examination, his best corrected vision was 20/25 on the 
right, and 20/30 on the left.  The impression was that the 
veteran had undergone a rather complex course following 
cataract surgery on the right, but an unremarkable course on 
the left.  

Private treatment records from July 1998 show that the 
veteran had 20/30 vision on the right, and 20/20 vision on 
the left.  October 1998 records reveal 20/40 vision on the 
right, and 20/25 vision on the left.  

The report of a private examination conducted in April 1999 
shows that the veteran had 20/50 vision of the right eye, and 
20/40 vision of the left eye.  

A May 1999 letter from a private doctor states that the 
veteran's visual acuity with correction was 20/40 on the 
right, and 20/50 on the left.  

The veteran underwent an additional VA examination of his 
eyes in July 1999.  His main complaint was of diplopia.  His 
best corrected vision of the left eye was 20/25.  On visual 
field testing to confrontation, the left eye was full.  
Additional visual field testing was also conducted, but this 
report also failed to provide the requisite medical findings 
required to rate this disability under Rating Code 6080.  

In a December 1999 letter from the veteran's private doctor, 
the veteran was noted to have corrected visual acuity of 
20/30 for the right eye, and 20/20 for the left eye.  

At an April 2002 VA examination of the eyes, the history of 
infectious keratitis in the 1950's was noted.  This had been 
so severe that at one point a corneal transplant was 
considered.  On examination, the veteran's corrected vision 
of the right eye was 20/30+ at distance.  The left eye was 
20/30-.  The left cornea showed focal stromal scars nasal to 
the pupil and inferior.  The anterior chamber was dark and 
quiet, and the iris was normal.  The veteran had a posterior 
chamber intraocular lens, which was centered.  The optic 
nerves appeared sharp and flat.  The assessment included 
history of corneal ulcers with residual stromal scarring in 
the left eye, felt to be secondary to prolonged streptomycin 
treatment.  Following the Goldman visual field test, the 
average concentric contraction of the field of vision of the 
left eye was 20 degrees.  

Analysis

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22 and 1/2 degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not less than two 
recordings, and when possible, three will be made.  The 
minimum limit for this function is established as a 
concentric central contraction of the visual field to five 
degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  Where available the 
examination for form field should be supplemented, when 
indicated, by the use of tangent screen or campimeter.  This 
last test is especially valuable in detection of scotoma.  38 
C.F.R. § 4.76.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.

Unilateral concentric contraction of the visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080.  

In the present case, the only visual field examination of 
record that contains the relevant information to allow 
evaluation by the Board is the April 2002 VA examination.  
This examination revealed that the veteran has average 
concentric contraction of the field of vision of the left eye 
of 20 degrees.  This equates to a 10 percent evaluation under 
38 C.F.R. § 4.84a, Diagnostic Code 6080.  As a 50 percent 
evaluation is already in effect for this disability, it does 
not provide a basis for a higher rating.  However, the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6080 also 
state that this level of average concentric contraction can 
be evaluated as 20/100 vision, and this will be considered 
below.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a; the assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  
As service connection is not in effect for decreased vision 
in the right eye, vision in that eye is considered to be 
20/40 or better for rating purposes.  

The evidence of record shows that the veteran's corrected 
visual acuity was found to be 20/50 in May 1999.  All other 
examinations revealed visual acuity of 20/40 or better.  
Therefore, in view of the findings concerning the contraction 
of the veteran's field of vision, the Board will consider the 
vision of the left eye to be 20/100 for purposes of 
evaluation.  When visual acuity of 20/100 for one eye and 
20/40 for the other eye is applied to 38 C.F.R. § 4.84a, 
Table V, this equates to a 10 percent evaluation.  As the 
veteran's left eye disability is currently evaluated as 50 
percent disabling, it does not provide a basis for an 
increased rating.  

Accordingly, the Board concludes that the criteria for a 
rating in excess of 50 percent for a service connected 
corneal ulcer as a residual of keratitis of the left eye have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.75, 4.83a, 4.84a, Diagnostic Code 6001, 
6079, 6080. 


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service connected corneal ulcer as a residual of keratitis of 
the left eye is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

